Detailed Action
Claims 1-12 are pending. 
Claims 1-10 and 12 are rejected.
Claim 11 is objected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being anticipated by SAMII et al (Pub. No.: US 2017/0277153 A1) in view of TIAN et al (Pub. No.: US 2017/0300347 A1).
As per claim 1, SAMII discloses a method of regulating checkpointing in an active fault tolerant system, the method comprising: -	receiving a request from a client through a network at a primary computer of the active active fault tolerant system (SAMII, Fig 1, paragraph 0022, wherein the input data received from the sensors can be the request received from a client and the primary controller can be the primary computer as claimed. Alternatively, processing unit (item 16) can be the primary computer as claimed); -	copying, by the primary computer, the request from the client to a secondary computer of the active active fault tolerant system (SAMII, Fig 1, paragraph 0022, wherein the secondary controller 14 is mirroring the primary controller 12 and is simultaneously executing ; -	processing the request from the client, using the primary computer, to generate a primary computer result (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller); -	processing the copy of the request from the client, using the secondary computer, to generate a secondary computer result (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller); -	comparing the primary computer result and the secondary computer result to obtain a comparison metric (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller).SAMII does not explicitly disclose determining whether a minimum checkpoint interval has been met or exceeded; and if the minimum checkpoint interval has not been met or exceeded, delay initiating a checkpoint process from primary computer to secondary computer, wherein checkpoint processes are performed to maintain fault tolerance when managing a plurality of client requests. However,  TIAN discloses -	determining whether a minimum checkpoint interval has been met or exceeded (TIAN, paragraph 0035-0036, 0043-0044, , wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)). For example, a higher level of output-packet-similarity may indicate longer time durations between checkpointing actions (e.g., due to unmatched output packet contents). Based on these longer time durations, CCA 213 may set a policy that defines an interval threshold between a number of consecutive checkpoint actions that characterizes output-packet-similarity as a higher level of output-packet-similarity if one or an average of time intervals are above the interval threshold); and -	if the minimum checkpoint interval has not been met or exceeded, delay initiating a checkpoint process from primary computer to secondary computer (TIAN, paragraph 0035-0036, 0043-0044, wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms))... For example, a higher level of output-packet-similarity may indicate longer time durations between checkpointing actions (e.g., due to unmatched output packet contents). Based on these longer time durations, CCA 213 may set a policy that defines an interval threshold between a number of consecutive checkpoint actions that characterizes output-packet-similarity as a higher level of output-packet-similarity if one or an average of time intervals are above the interval threshold), wherein checkpoint processes are performed to maintain fault tolerance when managing a plurality of client requests (TIAN, paragraph 0033, 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SAMII with TIAN as claimed because this would have provided a way to reduce extra network latency due to output packet buffering and extra overhead due to frequent checkpoints sometimes referred to as passive checkpointing or periodic checkpointing.  

As pre claim 2, claim 1 is incorporated and SAMII in view of TIAN discloses initiating a checkpoint process if the comparison metric indicates that primary computer and secondary computer are diverging or differing with regard to one or more comparable parameters (TIAN, paragraph 0035-0036, 0043-0044, , wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)). The periodic checkpoint action associated with the buffered mode may be based on a fixed time interval or may be based on a dynamic time interval, e.g., determined by CCA 113-1);

As pre claim 3, claim 1 is incorporated and TIAN discloses wherein the minimum checkpoint interval ranges from about 30 ms to about 70 ms (TIAN 0035, 0228,  wherein the interval threshold may be 40 milliseconds);

As pre claim 4, claim 1 is incorporated and TIAN discloses the minimum checkpoint threshold time ranges from about 50 ms to about 100 ms (TIAN 0035, 0228,  wherein an instant ;

As pre claim 5, claim 1 is incorporated and TIAN discloses if the primary computer result and the secondary computer result diverge, holding the primary computer result until completion of a next checkpoint process (TIAN, paragraph 0036,  wherein outputted packets generated by a VM may be buffered and delayed from being routed through to Ex. NW interface 118 to network 140. For these examples, the outputted packets may be delayed until a periodic checkpoint action is completed);

As pre claim 6, claim 1 is incorporated and SAMII discloses wherein if the primary computer result and the secondary computer result match, sending the primary computer result to the client (SAMII, paragraph 0023, The results are transmitted on the communication network 24 to other devices such as other controllers and actuators on the communication network 24);

As pre claim 7, claim 1 is incorporated and TIAN discloses creating a first thread, at the primary computer, for processing the request from the client; creating a second thread, at the secondary computer, for processing the copy of the request from the client; and queuing network packets from first thread and second thread until next checkpoint (TIAN, paragraph 0036,  wherein outputted packets generated by a VM may be buffered and delayed from being ;

As pre claim 8, claim 1 is incorporated and SAMII discloses wherein request from client comprises input/output (I/O) request and/or a packet (SAMII, Fig 1, paragraph 0022, wherein the input data received from the sensors can be the request compriseing input/output (I/O) request and/or a packet as claimed);

As pre claim 9, claim 1 is incorporated and TIAN discloses wherein the minimum checkpoint interval ranges from about 20 ms to about 60 ms (TIAN 0035, 0228,  wherein the interval threshold may be 40 milliseconds);

As pre claim 10, claim 1 is incorporated and TIAN discloses wherein the minimum checkpoint interval ranges from about 20 ms to about 60 ms (TIAN 0035, 0228,  wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)));

As pre claim 12, claim 1 is incorporated and TIAN discloses queuing mismatched network packets while delaying initiating a checkpoint process to improve overall active active fault tolerant system performance (TIAN, paragraph 0035-0036, 0043-0044, wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch ;

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive. Applicant argues:

(1)	Applicant submits that SAMII does not teach or suggest an "active active fault tolerant system" as recited in amended claim 1.

(1)	Examiner respectively disagrees.
For example, looking to SAMII paragraph 0022, SAMII teaches “During the time the primary controller 12 is executing functions based on the input data, the secondary controller 14 is mirroring the primary controller 12 and is simultaneously executing the same functions based on the same data. This is known in the event that an error occurs in the primary controller 12, the secondary controller 14 must be ready to immediately take over the operations of the primarily controller 12. To take over immediately, the secondary controller 14 must be in the same state as primary controller 12. That is, the two controllers implement and execute identical functionality to tolerate one controller failure, and that safety critical software is executed redundantly within each controller to detect errors (i.e., error detected that are internal to the controller) and switch off any communication from primary controller should the primary controller fail (i.e., fail-silent)”.

(2)	TIAN is silent with regard to delaying a checkpoint. TIAN describes delaying the delivery of packets, but appears to be silent about performing any action to "delay initiating a checkpoint process from primary computer to secondary computer.".

(2)	Examiner respectively disagrees.
For example, TIAN, paragraph 0043-0044, states “For example, a higher level of output-packet-similarity may indicate longer time durations between checkpointing actions (e.g., due to unmatched output packet contents). Based on these longer time durations, CCA 213 may set a policy that defines an interval threshold between a number of consecutive checkpoint actions that characterizes output-packet-similarity as a higher level of output-packet-similarity if one or an average of time intervals are above the interval threshold”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456